DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-11 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. (“Maeda”, US 2018/0218758 A1, IDS). 	 	1) Regarding claims 1 and 10, Maeda discloses an information recording device, comprising: 	at least one memory (Fig. 2: non-volatile memory 22) configured to store computer program code (¶0030); 	at least one processor (Fig. 2: CPU 20; and ¶0054-63 with reference to Fig. 6: controller 70) configured to access the at least one memory and operate according to the computer program code (¶0030), the computer program code comprising: 		an image information acquisition code configured to cause at least one of the at least one processor to acquire outside image information corresponding to an outside image obtained by photographing the outside of a moving body (Fig. 1: vehicle 1) from the moving body (¶0031); 		an autonomous driving information acquisition code configured to cause at least one of the at least one processor to acquire autonomous driving information indicating a state of autonomous driving control of the moving body (¶0040 with reference to Fig. 2 indicating the driving mode signal is received by CPU 20); 		a display information acquisition code (¶0052-54) configured to cause at least one of the at least one processor to acquire display information (¶0053; Fig. 5: displaying information recorded on memory card 6) for simultaneously displaying at least a part of the outside image and an autonomous driving state image indicating the state of the autonomous driving control at a time of photographing the outside image (abstract; ¶0007; ¶0043-Figs. 6-9), based on the outside image information and the autonomous driving information (¶0064-65); and 	a recording control code configured to cause at least one of the at least one processor to record  the display information in a recording medium (¶0043 with reference to Figs. 2-5: memory card 6). 	2) Regarding claim 2, Maeda discloses wherein the display information acquisition code is configured to cause at least one of the at least one processor to acquire the display information corresponding to an image generated by embedding the autonomous driving state image in the outside image (¶0064). 	3) Regarding claim 3, Maeda discloses wherein the autonomous driving state image indicates one, of accelerating, steering, and braking of the moving body, under the autonomous driving control (¶0027; ¶0044; ¶0065-74 with reference to Fig. 8 illustrates the recorded data related to an autonomous mode of operation with regard to the vehicle’s specific route of travel (corresponding to a steering of the moving body (i.e., vehicle 1 of Fig. 1 is recorded to displaying operations. Fig. 9 illustrates that the corresponding driving mode route and data can be displayed in the R region of the display screen 9a). 	4) Regarding claim 4, Maeda discloses wherein the autonomous driving state image indicates a level of the autonomous driving (according to applicant’s specification, in ¶0022-23, a level 0 corresponds to driver performed operations (i.e., non-autonomous) and level 1 corresponds to at least one operation of accelerating, steering, and braking (i.e., autonomous). Maeda Fig. 7-9 illustrate capturing non-autonomous and autonomous driving (corresponding to at least steering a vehicle) along a travelled route to be displayed with the captured surrounding image. Also see Maeda: ¶0027 disclosure of autonomous versus non-autonomous driving operations). 	5) Regarding claim 11, the system and method of Maeda as presented in the rejection of claim 1, comprises a non-transitory computer readable medium (Fig. 2: non-volatile memory 22) storing thereon a computer program, to cause a computer (¶0030 with regard to the microcomputer that controls the whole program) performed as claimed (see analysis of the rejection of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Marcial-Simon (“Marcial”, US 2019/0225175 A1). 	1) Regarding claim 5, as per the limitation wherein the autonomous driving information acquisition code is configured to cause at least one of the at least one processor to acquire the autonomous driving information, based on a relationship between a driving operation performed by a driver of the moving body and a behavior of the moving body at the time of the driving operation. 	 Maeda discloses, in Fig. 2; ¶0041 discloses that the driving mode signaling may involve a driver performs a switching operation to provide a signal of the driving mode being autonomous or non-autonomous and determining by the use of interior imaging whether an autonomous operation is restricted based on the road that a vehicle is being operated on (e.g., capturing whether a driver imaging captures a steering operation, acceleration pedal operation or a braking operation performed by the driver (corresponding to a steering, accelerating or braking behavior of the vehicle influenced by the driver). Which is similar to applicant’s example in ¶0052 of the specification). While Maeda does not clearly disclosed that the steering, accelerating or braking operation cause the acquisition of the autonomous driving information.  	Marcial discloses, in ¶0064, the concept of triggering recording of driving information based on acceleration detection analysis. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of triggering recording of driving information based on acceleration detection analysis as taught by Marcial, into the system as taught by Maeda, with the motivation to enhance the recording condition features of the system. 	2) Regarding claim 8, as per the limitation wherein the autonomous driving information acquisition code is configured to cause at least one of the at least one processor to acquire the autonomous driving information, based on a relationship between a driving operation performed by a driver of the moving body and a behavior of the moving body at the time of the driving operation. 	Marcial discloses, in ¶0064, the concept of triggering recording of driving information based on vibration detection analysis. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of triggering recording of driving information based on vibration detection analysis as taught by Marcial, into the system as taught by Maeda, with the motivation to enhance the recording condition features of the system.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Sasaki (US 2002/0035422 A1). 	1) Regarding claim 7, as per the limitation wherein the autonomous driving information acquisition code is configured to cause at least one of the at least one processor to acquire the autonomous driving information, based on a result of collecting a sound, output in the moving body, indicating the state of the autonomous driving control. 	Sasaki discloses, in ¶0016, the concept of triggering recording of driving information based on sound information indicative of an accident condition of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of triggering recording of driving information based on sound information indicative of an accident condition of a vehicle as taught by Sasaki, into the system as taught by Maeda, with the motivation to enhance the recording condition features of the system.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kosugi (US 2007/0067079 A1). 	1) Regarding claim 9, as per the limitation wherein the outside image is a moving image. 	Kosugi discloses, in ¶0030 with reference to Fig. 3, the concept of capturing a vehicle (corresponding to a moving image) during recording operations. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of capturing a vehicle during recording operations as taught by Kosugi, into the system as taught by Maeda, with the motivation to enhance the image collection features of the system.
Allowable Subject Matter
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	US 20190068925 A1; US 20140375446 A1; US 20100256858 A1; US 20130278772 A1, vehicle system recording driving events. 	JP 2003263695 A, vehicle system analyzing vibration to initiate recording of driving events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684